ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 11/9/2021 have been fully considered and are persuasive.  
Amendment to Claims 15 and 27 overcomes 103 rejections. 
Amendment to Figures 1, 2A-B and 3-4 overcomes Drawing Objections.

Allowable Subject Matter
Claims 15-33 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “reducing the influence of interference by taking the interference spectrum into consideration in the context of signal evaluation, wherein a first intermediate-frequency signal having a first center frequency is produced when certain of the received signals are received with no occurrence of multiple reflections, and wherein a second intermediate-frequency signal is produced when multiple reflections occur and are overlaid on the received signal, wherein the multiple reflections produce an interference spectrum having a second center frequency and a lower amplitude than the first intermediate- frequency signal, wherein the second center frequency of the interference spectrum and the first center frequency of a first intermediate-frequency spectrum result in the two spectra overlapping over frequency regions, so that the interference spectrum of the multiple reflections cannot be filtered out of the received signals, wherein when signals are emitted as transmitted signals during predetermined operating states, including with the vehicle at a standstill, a shape and an intensity of the first intermediate- frequency spectrum is known, and the current interference spectrum is ascertained and stored by determining a difference during the predetermined operating states when interference influences are overlaid during measurement of the predetermined operating states, and wherein the interference due to the multiple reflections is eliminated by subtracting the interference from the first intermediate-frequency spectrum to determine object data from the received signal.”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-26 depends ultimately from allowable, independent claim 15, so each of dependent claims 16-26 is allowable for, at least, the reasons for which independent claim 15 is allowable. 
As for independent claim 27, none of the prior art of record either taken alone or in combination discloses the claimed “at least one calculation device to reduce the influence of the interference by taking the at least one interference spectrum into consideration, wherein a first intermediate-frequency signal having a first center frequency is produced when certain of the received signals are received with no occurrence of multiple reflections, and wherein a second intermediate-frequency signal is produced when multiple reflections occur and are overlaid on the received signal, wherein the multiple reflections produce an interference spectrum having a second center frequency and a lower amplitude than the first intermediate- frequency signal, wherein the second center frequency of the interference spectrum and the first center frequency of a first intermediate-frequency spectrum result in the two spectra overlapping over frequency regions, so that the interference spectrum of the multiple reflections cannot be filtered out of the received signals, wherein when signals are emitted as transmitted signals during predetermined operating states, including with the vehicle at a standstill, a shape and an intensity of the first intermediate- frequency spectrum is known, and the current interference spectrum is ascertained and stored by determining a difference during the predetermined operating states when interference influences are overlaid during measurement of the predetermined operating states, and 
wherein the interference due to the multiple reflections is eliminated by subtracting the interference from the first intermediate-frequency spectrum to determine object data from the received signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 28-33 depends ultimately from allowable, independent claim 27, so each of dependent claims 28-33 is allowable for, at least, the reasons for which independent claim 27 is allowable. 
The closest prior art is found to be:
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648